Citation Nr: 1508087	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  04-36 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral arm and hand disabilities.

2.  Entitlement to service connection for a left shoulder disability claimed as secondary to a service connected cervical spine disability.

3.  Entitlement to service connection for diabetes mellitus, to include as due to exposure the herbicides.

4.  Entitlement to service connection for maxillary facial trauma.

5.  Entitlement to an increased rating for degenerative disc disease L4-L5, L5-S1 status post laminectomy L5-S1, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to December 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2002 and June 2005 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in September 2003 and August 2005; statements of the case were issued in August 2004 and June 2007; and substantive appeals were received in October 2004 and June 2007.   

The Veteran presented testimony at a Board hearing in November 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 

The Board notes that the Veteran appealed the issues of entitlement to service connection for a neck (cervical spine) disability and entitlement to service connection for bilateral shoulder disabilities, as secondary to a cervical spine disability.  The RO issued a July 2013 rating decision in which it granted service connection for cervical spine degenerative disc disease, and right shoulder impingement syndrome, partial rotator cuff tear.  The grant of service connection constitutes a complete grant of those claims.  Consequently, these issues are not before the Board at this time.  

The RO issued a May 2007 rating decision in which it granted a total disability rating based on individual unemployability (TDIU) effective August 21, 2004.

In an August 2005 correspondence, the Veteran raised the issue of clear and unmistakable evidence (CUE) in the September 16, 1991 rating decision.  Specifically, he argued that the Board committed CUE in not granting service connection for a cervical spine disability, a left ankle disability, and a right shoulder disability.  The issue of CUE for these disabilities has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 
  
The issues of entitlement to service connection for diabetes mellitus and disabilities of the bilateral hands/arms are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  There is no medical diagnosis of current chronic left shoulder disability.

2.  There are no current residuals of any alleged maxillary facial trauma.  

3.  The Veteran's service-connected degenerative disc disease L4-L5, L5-S1 status post laminectomy L5-S1 is not manifested by intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy (that is, with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseases disc) and little intermittent relief; incapacitating episodes having a total duration of at least six weeks during the past 12 months; or unfavorable ankylosis of the entire thoracolumbar spine.  

4.  Evidence during the rating period on appeal reveals bilateral radiculopathy.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a left shoulder disability, to include as secondary to a service connected cervical spine disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for an award of service connection for maxillary facial trauma have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2014).

3.  The criteria for entitlement to a disability evaluation in excess of 40 percent for the Veteran's service-connected degenerative disc disease L4-L5, L5-S1 status post laminectomy L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5235 to 5243, 5293.

4.  The criteria for an award of service connection for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2014).

5.  The criteria for an award of service connection for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In June 2002, July 2004, December 2004, and April 2005 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  With regard to the Veteran's increased rating claim, the RO issued additional notice in June 2008.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was thereafter readjudicated in September 2013.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

With respect to the Veteran's service connection claims, the instant decision denies service connection, and no disability rating or effective date will be assigned.  Accordingly, any absence of Dingess notice is moot.  Therefore, no further development is required regarding the duty to notify.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was provided VA examinations in August 2002, August 2004, and February 2013.  The examination reports are fully adequate.  The examiners reviewed the claims file in conjunction with the examinations, and they addressed all the relevant rating criteria.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Additionally, disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).


Left shoulder disability

In its June 2005 rating decision, the RO denied service connection for a bilateral shoulder disability.  It found that no new and material evidence had been received since a November 1991 rating decision had become final.  The Board notes that in fact it was a September 1991 rating decision that had become final, and in it, the RO only denied service connection for a right shoulder disability.  Consequently, there was never a final denial of service connection for a left shoulder disability, and the Veteran does not need to show new and material evidence.  The Board will review his claim on a de novo basis

At the Veteran's hearing, he denied that he had a specific injury to his shoulders in service.  Instead, it was his contention that his shoulder injuries are secondary to his neck (cervical spine) (Hearing Transcript, pgs. 16-17).  The Veteran did not specifically testify as to left shoulder symptoms.  He spoke about shoulder pain (Transcript, p. 6), but it appears that he was referencing his right shoulder.  The Veteran sought treatment for right shoulder pain during service, and as noted, he is service connected for a right shoulder disability.  

The service treatment records fail to reflect any findings of a left shoulder disability.  As noted, the Veteran does not contend that he injured the left shoulder in service.

Though there are numerous post service treatment records in the claims file, the Board has not located any findings attributable to a left shoulder disability.

The Veteran underwent a VA examination in February 2013.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported right shoulder pain, but there was no indication that he reported left shoulder symptoms (Examination p. 20).  Range of motion showed no objective evidence of painful motion.  The examiner found no functional loss for the left upper extremity (Examination p. 22).  Muscle strength testing was normal.  In conjunction with examinations of the Veteran's cervical spine, hands, and arms, the examiner noted that a sensory examination showed normal sensation to light tough in the left shoulder (Examination p. 17).  He also noted an October 2004 neurologic examination that showed no evidence of cervical radiculopathy in the upper extremities (p. 32).  The examiner did not diagnose any left shoulder disability.  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
  
In this case, the Veteran has not been diagnosed with a left shoulder disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Board acknowledges that at times, a lay person may be competent to establish a diagnosis.  Specifically, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, none of the criteria set forth in Jandreau apply, and thus lay evidence alone cannot establish a diagnosis here.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a left shoulder disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Maxillary facial trauma

At the Veteran's November 2014 Board hearing, he was asked about facial trauma.  He stated that "they put that in there because of the accident where I was hit alongside the face with a chair."  He testified that the incident loosened up teeth.  Then subsequently, diabetes caused him to lose his teeth.  He now wears dentures.  He did not assert any current residuals when asked about this by the undersigned.  

The Board notes that the service treatment records fail to contain any findings referable to facial trauma.  There is no record of the Veteran having been hit in the face with a chair.  Moreover, the post service treatment records fail to reflect any findings attributable to facial trauma.  

The Board notes that the VA did not provide the Veteran with a VA examination for the purposes of determining the etiology of his alleged residuals of maxillary facial trauma.  In light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board feels that an examination is not required.

McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met in this case as the evidence of records fails to suggest that alleged residuals of maxillary facial trauma, first reported many years post service, had its onset in service or are otherwise related thereto.

Moreover, the Veteran has not identified any current residuals of the alleged facial trauma, as explained above. 

In the absence of any in-service findings of facial trauma or any identified current residuals of the alleged trauma, the Board finds that the preponderance of evidence weighs against a finding of service connection.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for maxillary facial trauma must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected degenerative disc disease L4-L5, L5-S1 status post laminectomy L5-S1 warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's service-connected degenerative disc disease L4-L5, L5-S1 status post laminectomy L5-S1 has been rated by the RO under the provisions of Diagnostic Code 5293.  He filed his increased rating claim in April 2002.  Prior to September 23, 2002, 38 C.F.R. § 4.71a, Diagnostic Code 5293 provided that postoperative, cured intervertebral disc syndrome warranted a noncompensable rating.  A 10 percent rating was warranted for mild intervertebral disc syndrome.  A 20 percent rating was warranted for moderate intervertebral syndrome with recurring attacks.  A 40 percent rating was warranted for severe intervertebral disc syndrome with recurring attacks with intermittent relief.  A 60 percent rating required pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy (that is, with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseases disc) and little intermittent relief.

Additionally, prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, Diagnostic Code 5295, a rating a 40 percent rating was warranted for a severe lumbosacral strain, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  A 20 percent rating was warranted for a lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 10 percent rating was warranted for characteristic pain on motion.  A noncompensable rating was warranted for subjective symptoms only. 

Additionally, prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, Diagnostic Code 5292, a rating of 40 percent was warranted for severe limitation of motion; a 20 percent rating was warranted for moderate limitation of motion; and a rating of 10 percent was warranted for slight limitation of motion.  

The Board notes, that during the pendency of the Veteran's appeal, the regulations pertaining to the evaluation of spinal disabilities have been amended.  See 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) (effective September 26, 2003).  The current General Rating Formula for Diseases and Injuries holds that for diagnostic codes 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episode) a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The new criteria also include the following provisions:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  5235 Vertebral fracture or dislocation 5236 Sacroiliac injury and weakness 5237 Lumbosacral or cervical strain 5238 Spinal stenosis 5239 Spondylolisthesis or segmental instability 5240 Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 5243 Intervertebral disc syndrome

Effective September 23, 2002, a 60 percent disability rating remained the highest available rating under Diagnostic Code 5293 and was warranted when there were incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating was warranted when there were incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating was warranted when there were incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating was warranted when there were incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  An incapacitating episode was defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  An evaluation could be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation. 

Under both the old and the new criteria, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

As noted above, during the pendency of the Veteran's appeal the regulations pertaining to the evaluation of spinal disabilities have been amended.  See 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) (effective September 26, 2003).  In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the United States Court of Veterans Appeals (now the United Stated Court of Appeals for Veterans Claims) (Court) held that when the governing law or regulations change during an appeal, the most favorable version will be applied.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) subsequently overruled Karnas to the extent that it indicated retroactive application of a new law or regulation might be appropriate in the absence of language in the law or regulation requiring such application.  See Kuzma v. Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, VAOPGCPREC 7-2003, which addressed the standards governing retroactive application of statutes and regulations, found that the Karnas rule conflicts with Supreme Court and Federal Circuit precedent "insofar as it requires VA to apply the version of a statute or regulation most favorable to a claimant when a statutory or regulatory change is silent as to application."  However, the General Counsel of VA has held that where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to the Veteran.  In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no earlier than the effective date of that change.  The Board must apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.  As such, VA must generally consider the claim pursuant to both versions during the course of an appeal.  See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

At the Veteran's Board hearing, he denied having any dispute with the 40 percent rating that he was receiving for his low back disability (Hearing Transcript, pgs. 19-20).  However, it does not appear that he formally withdrew the issue.  Consequently, the Board will address it.    

The Veteran underwent a VA examination in August 2002.  Upon examination, there was no paraspinal musculature atrophy or spasm.  Range of motion was limited to 60 degrees of flexion, 10 degrees of extension, 20 degrees of lateral flexion, and 25 degrees of rotation.  He had 5/5 motor strength of bilateral lower extremity muscles.  He was able to walk on his toes and heels.  He had decreased pinprick sensation on the left lower extremity from L2 to S1.  He had 1+ deep tendon reflexes of the patella and Achilles reflexes bilaterally.  He had a negative straight leg test.  However, he did experience pain with elevation of his right leg at approximately 60 degrees.  X-rays revealed degenerative changes with osteophyte formation throughout the lumbar spine.  He was assessed with low back pain secondary to degenerative disease with radiculopathy.

The Veteran underwent another VA examination in August 2004.  He reported that his pain rated a 9/10 when not taking medication. He reportedly had been recommended bed rest by a physician as needed.  He further reported functional impairment that restricts normal activities like walking, standing, sitting, sleeping, marital activities, and routine chores.  He did not report any lost time from work because he was not employed.  

Upon examination, the Veteran's posture was normal.  His gait was steady and he did not require assistive devices to ambulate across the room.  The examiner noted paravertebral muscle tenderness with mild spasm.  Straight leg raising was negative bilaterally.  He achieved flexion from 0 to 90 degrees (pain at 70 degrees), extension from 0 to 30 degrees (pain at 20 degrees), right and left lateral flexion from 0 to 30 degrees (pain at 20 degrees), and rotation from 0 to 30 degrees (pain at 20 degrees).  Range of motion was affected by pain but not by fatigue, weakness, lack of endurance, or incoordination.  The Veteran reported pain that radiates to his lower extremities (which the examiner noted was indicative of radiculopathy).  The examiner diagnosed spondylosis, degenerative lumbar disc disease, status post laminectomy at L5-S1 with residual paravertebral muscle tenderness and spasm, and painful range of motion, with no clinical evidence of neuropathy.    

The Veteran underwent a VA examination in February 2013 (VBMS, 3/13/13).  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported daily flare-ups of pain brought on by standing and sitting upright.  He reported that he was unable to comfortably lie down.  Upon examination, he achieved forward flexion to 80 degrees (with pain at 45 degrees); extension to 20 degrees (with pain at 10 degrees); right and left lateral flexion to 30 degrees or greater (with pain at 30 degrees or greater bilaterally); and right and left lateral rotation to 30 degrees (with pain at 20 degrees bilaterally).  After repetitive motion testing, extension was limited to 30 degrees or greater, and left lateral rotation was limited to 20 degrees.  Otherwise, there was no additional limitation of motion following repetitive testing.  Functional loss was due to pain.  The Veteran had low back paraspinous muscle tenderness (mild to moderate).  He also had guarding and/or muscle spasm, but it did not result in abnormal gait or spinal contour.  There was no muscle atrophy.  Reflex testing and sensory examinations were normal.  There was no radiculopathy. 

The Veteran has been rated at 40 percent since December 1993 (with the exception of his temporary total rating from June 30, 1994 to October 1, 1994).  In order to warrant a rating in excess of 40 percent, the Veteran's disability must be manifested by intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy (that is, with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseases disc) and little intermittent relief (Diagnostic Code 5293, prior to September 23, 2002); incapacitating episodes having a total duration of at least six weeks during the past 12 months (Diagnostic Code 5293, effective September 23, 2002); or unfavorable ankylosis of the entire thoracolumbar spine (Diagnostic Codes 5235 to 5243, effective September 26, 2003).  The Veteran's back disability has not been shown to meet any of these rating criteria.  All three VA examinations yielded range of motion findings with limitation of motion, but there was no evidence of unfavorable ankyloses of the entire lumbar spine.  Additionally, the pre-amended rating criteria have not been met.  The August 2004 examiner specifically stated that there was no clinical evidence of neuropathy.  Although the Veteran stated that a doctor has recommended bed rest as needed, there was no showing that he has been prescribed bed rest for at least six weeks during the past 12 months.

The Board does note that the August 2002 VA examination yielded a diagnosis of radiculopathy.  The most recent examination appears not to indicate radiculopathy.  However, as such was shown at some point during the appeal period, it is considered a current disability for service connection purposes.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  Because the rater is to separately evaluate neurologic symptomatology, assignment of separate ratings for left and right radiculopathy is appropriate here.  The rating percentage and effective date of such awards will be decided in the first instance by the AOJ, in an implementing decision.   

In sum, a higher evaluation for the Veteran's low back disability is not warranted for any portion of the rating period on appeal.  However, a separate award of service connection for radiculopathy is granted.  In reaching these conclusions, 
benefit-of-the-doubt doctrine has been considered.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Pursuant to 38 C.F.R. § 3.321(b)(1) (2014), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, his symptomatology has consisted of pain, limitation of motion and corresponding limitation of function.  These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to service connection for a left shoulder disability is denied.  

Entitlement to service connection for maxillary facial trauma is denied.

Entitlement to a rating in excess of 40 percent for degenerative disc disease L4-L5, L5-S1 status post laminectomy L5-S1 is denied.

A separate award of service connection for radiculopathy of the left lower extremity is granted.

A separate award of service connection for radiculopathy of the right lower extremity is granted.






REMAND

Hands/Arms

The Veteran underwent a VA examination in February 2013 (VBMS 3/13/13).  The examiner diagnosed bilateral carpal tunnel syndrome and opined that it was less likely than not related to service.  Instead, the examiner stated that carpal tunnel syndrome has a high prevalence associated with diabetes and that "there is no recorded trauma or injury or any other medical condition that occurred during service in the military medical records to indicate another etiology..." (VBMS, 3/13/13, p. 6).  The examiner noted that the Veteran injured his left hand in 1972, when a hatch slammed onto it (VBMS, 3/13/13, p. 26).  The examiner noted that the in-service medical examination showed no significant injury or fracture of the left hand and that his condition resolved after conservative treatment (VBMS, 3/13/13, p. 26).  

The examiner failed to note the fact that the Veteran sought treatment in February 1988 for intermittent numbness over the right lateral forearm into the 1st three digits in the hand (VBMS 9/23/03, STRs, p. 15).  Additionally, the examiner failed to render an opinion as to whether the disability to the Veteran's arms/hands could be secondary to the Veteran's service connected cervical spine disability and/or his right shoulder disability.  The examiner did cite an October 2004 neurology/EMG/EEG consult that noted that there was no evidence of cervical radiculopathy in the upper extremities; but this report is more than 10 years old.

The Board finds that a new examination is warranted to determine whether the Veteran's bilateral hands/arms disability is related to service, to include as secondary to the Veteran's service connected cervical spine disability and right shoulder disability.  The examiner should address the in-service injuries to the Veteran's left arm (August 1971), left hand (April 1972), and right arm (February 1988).  



Diabetes mellitus

At the Veteran's Board hearing, he testified that his diabetes mellitus is secondary to his service connected spine disabilities because his spine disabilities have prevented him from being able to exercise (Transcript, p. 18).  His contention appears to be substantiated by a December 2004 outpatient treatment report (VBMS 5/7/07) that states that "as a result of his physical problems [the Veteran] has not been able to lead an active aerobic lifestyle for a long time and therefore has developed type 2 diabetes..."

The Board finds that a VA examination is warranted in order to determine whether the Veteran's diabetes mellitus was caused or aggravated by his service connected disabilities and the limitations they pose on his ability to exercise.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination for the purpose of determining the nature and etiology of any disabilities of the hands and arms.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service.  If not, is it at least as likely as not that any disability was caused by his service-connected cervical spine or right shoulder disability.  If not, is it at least as likely as not as not that any disability has been aggravated by his service cervical spine disability and/or right shoulder disability.  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner should specifically comment on the in-service injuries to the Veteran's left arm (August 1971), left hand (April 1972), and right arm (February 1988).  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  The Veteran should be afforded a VA examination for the purpose of determining the nature, etiology and severity of the Veteran's diabetes mellitus.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that diabetes mellitus began during or is causally related to service, to include whether it has been caused or aggravated by  his service connected disabilities that limit his ability to engage in an aerobic lifestyle.  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner should comment on the December 2004 outpatient treatment report (VBMS 5/7/07) that indicates that the Veteran's inability to be active (due to service connected disabilities) has resulted in his diabetes mellitus.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


